DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 09/07/2022 has been considered and entered.  The response has been considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the mineral oil A2" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6, 8 – 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Carey et al. (US 2010/0105585) and optionally further in view of Macpherson et al (US 2013/0053288)
In regards to claim 1, Carey teaches low sulfur formulations comprising an additive package for industrial oils such as a gear lubricant comprising an antiwear, metal passivator, etc., and less than 3.5% phosphorus and less than 1000 ppm sulfur [0013, 0024].  The phosphorus content in finished oil from can be as low as about 0.02% [Table 4].  The composition comprises a PAO basestock having a viscosity of at least 100 cSt, Kv100ºC, a second base stock having a Kv100 of less than 40 cSt and a third co-base oil [0014].  The high viscosity PAO (HvPAO) can be present in amounts of from 1 to 90% in the composition and have Kv100 of about 157 cSt, the GTL basestock and other cobasestocks have lower Kv100 viscosities of from about 5 to about 12 cSt [0027, Table 2].  
The antiwear can be a phosphate (i.e., phosphoric acid ester) present at 0.05 to 1.5%, and the metal passivator can optionally be an amine phosphate present at 0.01 to 0.5% in the composition which would provide the ratios of the phosphorus compounds (i.e., C2/C1) as claimed [0028, Table 3 & 0178].  The second basestock can be brightstock, GTL, etc., or combinations (see claim 6).  Thus, a second basestock such as brightstock can have Kv100 of less than 60 cSt and greater than 1.5 cSt and preferably between 1.7 and 40 cSt and be present in amounts of from 5 to 50% in the composition, similar to the amounts of the GTL recited in Table 2 [0087].  
The composition comprises the first basestock, HVIPAO having high viscosity index (VI) such as from 130 to 350 [0094].  The second basestock such as GTL can have VI of greater than 130 [0106].  In one embodiment, the composition has a viscosity index (VI) of greater than 170 without VI improvers [0024].  Also, even if GTL is used as a second base oil, mineral oil of Group I (i.e., brightstock) or Group II oil can be used to replace an ester base oil in amounts of from 10 to 90% in the composition [0112].  Similarly, Carey teaches Group III mineral oils can be present at from 5 to 50% in the composition (Table 2).  Thus, the ratio of brightstock to mineral oil overlaps the claimed range.
Carey teaches the composition wherein the antiwear can be dihydrocarbyl phosphate which is an acidic phosphate or a trihydrocarbyl phosphate which is a neutral phosphate, or the phosphate can be phosphate salt resulting from reaction of acidic phosphate ester with an amine [0165, 0169].  The composition can comprise blends of the amine phosphate at 0.01 to 2% with the neutral phosphate at 0.01 to 4% [0176, 0177].  The ratios of both types of phosphates are provided.
To the extent that the amounts and kinematic viscosity of GTL which is taught as an equivalent oil to brightstock is not taken as providing obvious amounts and viscosity to the brightstock, Macpherson is further added to teach useful viscosities and amounts of brightstock in gear oil compositions, such as in one embodiment oil comprising 55% brightstock and 39% of Group II mineral oil which provides the ratio of brightstock to mineral oil as claimed [title, 0090].  The oils including natural or synthetic oil can have kinematic viscosity at 100ºC (Kv100) of from 1 to 40 mm2/s [0013].  
It would have been obvious for persons of ordinary skill in the art at the time the claim was filed to have provided mineral oils such as brightstock, or mineral oil blends of brightstock and a second mineral oil, having the recited viscosities and/or in the amounts and/or ratios recited by Macpherson in the composition of Carey, as Macpherson teaches suitable mineral oils such as brightstock, their amounts and viscosities useful in gear oils.
In regards to claim 2, Carey and Macpherson combined teach the composition.  Carey teaches the composition wherein the second basestock such as brightstock can have Kv100 of from 1.7 to 40 cSt which overlaps the claimed range.  Also, Macpherson teaches oils such as brightstock having kinematic viscosity of from 1 to 40 cSt as previously stated.
In regards to claims 3 – 6, Carey and Macpherson combined teach the composition.  Carey teaches the composition having the claimed limitations as previously stated.
In regards to claims 8 – 10, Carey and Macpherson combined teach the composition.  Carey teaches the composition wherein the antiwear can be dihydrocarbyl phosphate which is an acidic phosphate or a trihydrocarbyl phosphate which is a neutral phosphate, or the phosphate can be phosphate salt resulting from reaction of acidic phosphate ester with an amine [0165, 0169].  The composition can comprise blends of the amine phosphate at 0.01 to 2% with the neutral phosphate at 0.01 to 4% [0176, 0177].  The ratios of both types of phosphates are provided.
In regards to claim 11, Carey and Macpherson combined teach the composition.  Carey teaches the composition having the claimed limitations as previously stated.
In regards to claims 12 – 14, Carey and Macpherson combined teach the composition having the claimed limitations as previously stated.  
In regards to claim 15, Carey and optionally in view of Macpherson teaches the composition having the claimed ingredients in the claimed amounts and thus would be expected to have similar properties as claimed.
In regards to claim 16, Carey and Macpherson teach the composition.  In Table 2, Carey teaches a PAO4 base oil can be present at 5 to 50% and a PAO100 can be present at from 1 to 90% in the base oil.  Thus, theoretically, the base oil can have the Kv100 of the claims.  Since the composition can comprise a majority of the base oil without viscosity index improvers as previously stated and according to Table 3, the composition can have Kv100 that overlaps the claimed range.
In regards to claims 17, 18, Carey and Macpherson teach the composition having the phosphorus content of the claims as previously stated.
In regards to claim 19, Carey in view of Macpherson teaches the composition which preferably has a VI of at least 170 as previously stated.  While the preferred range is at least 170, Carey fails to recite the useful range for VI of the composition.  Nagakari (WO 2013/182565) which similarly teaches high viscosity index gear oils recites the composition can have VI of not less than 130, or preferably not less than 150 (abstract, page 24 lines 13 – 16).  Thus, at least in view of Nagakari, the gear oil of Carey can be prepared to have VI of 150 as Nagakari teaches such VI’s are useful for gear oils.
In regards to claim 21, Carey in view of Macpherson teaches the composition having the recited ingredients in the claimed amounts as discussed above.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that Carey fails to teach the VI of the composition or the Kv100 of brightstock as recited in claims 1 and 2.  The argument is not persuasive.
Carey teaches VI of the composition is preferably 170 or higher and Kv100 of the second basestock such as brightstock of less than 40 cSt which overlaps the claimed ranges. 
Applicant argues that inventive examples demonstrates improved and unexpected results resulting from the combination of the phosphorus compounds.  The argument is not persuasive.
The inventive examples are not commensurate in scope with the claims.
While the claims allow the brightstock to be present at amounts of from 14% to 70% in the mineral oil, and wherein the amount of the mineral oil can be present at 30 to 60% in the composition, which thus allows for the brightstock to be present at calculated amounts of from 4.2% to 42% in the composition, the inventive examples require brightstock to be present at from about 15% or 57% in the base oil and at about 6% to 30% in the composition which does not support the breadth of the claims.
While the claims allow for the synthetic oil to comprise PAO at from 80 to 100% and to be present at from 40 to 65% in the composition, the inventive examples require that the synthetic oil is 100% PAO and is present at 45% or 57% in the composition which does not support the breadth of the claimed range.
While the claims allow for the phosphorus compounds to be present, in terms of phosphorus, at from 0.055 to 0.15% in the composition, the inventive examples recite amounts of phosphorus from the phosphoric acid esters of from 0.078 to 0.085% in the composition which does not support the breadth of the claims.
While the claims allow for the ratio of the acidic phosphate and neutral phosphate to be from 2 to 25, the inventive examples only recite ratios of 2.65 to 7.50 which does not support the breadth of the claims.
While the claims allow for the use of various types of acidic and neutral phosphorus compounds, the inventive examples are strictly directed to phosphate esters as acidic and neutral phosphates which does not support the breadth of the claims.
The inventive examples thus fail to provide a demonstration of inventive examples that are commensurate in scope with the claims for demonstrating unexpected results that is sufficient to rebut the case of obviousness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771